Order, Supreme Court, New York County, entered on February 8, 1971, unanimously affirmed, without costs and without disbursements, with leave to plaintiff, within 30 days from the date of the order herein, to apply to vacate the dismissal upon joining the partnership as a party. The amended complaint and papers submitted on this application indicate the partnership signed the letter of confirmation. The partnership is not a party to the action but is alleged to be the agent of the plaintiff. Consequently, there can be no final determination of the controversy nor can the rights of the parties be adjudicated without the partnership as a party to the action. Concur—Capozzoli, J. P., Markewieh, Nunez, Murphy and Eager, JJ.